      Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 1 of 17 PageID: 1



Robert C. Brady
Charles H. Chevalier
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel: (973) 596-4500

Of Counsel:
Edgar H. Haug
Angus Chen
Andrew S. Roper
HAUG PARTNERS LLP
745 Fifth Avenue
New York, New York 10151
Tel: (212) 588-0800

Attorneys for Plaintiffs Chiesi USA, Inc. and
Chiesi Farmaceutici S.p.A.


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                                 )
CHIESI USA, INC. and
                                                 )
CHIESI FARMACEUTICI S.P.A.
                                                 )
                                                 )
                      Plaintiffs,
                                                 )
                                                   C.A. No.
                                                 )
               v.
                                                 )
                                                   Document Filed Electronically
                                                 )
AUROBINDO PHARMA USA, INC. and
                                                 )
AUROBINDO PHARMA LTD.
                                                 )
                                                 )
                      Defendants.
                                                 )


                                         COMPLAINT

       Plaintiffs Chiesi USA, Inc. and Chiesi Farmaceutici S.p.A. (collectively, “Chiesi” or

“Plaintiffs”) by its undersigned attorneys, for its Complaint against defendants Aurobindo

Pharma USA, Inc. (“Aurobindo USA”) and Aurobindo Pharma Ltd. (“Aurobindo Ltd.”)

(collectively, “Aurobindo” or “Defendants”) herein, allege as follows:
       Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 2 of 17 PageID: 2



                                  NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code, involving U.S. Patent No. 8,658,676 (“the ’676

patent”) (attached as Exhibit A hereto) and U.S. Patent No. 10,010,537 (“the ’537 patent”)

(attached as Exhibit B hereto) (collectively, the “patents in suit”).

                                          THE PARTIES

       2.      Chiesi USA, Inc. is a corporation organized and existing under the laws of the

state of Delaware, having its principal place of business at 175 Regency Woods Place, Suite 600,

Cary, North Carolina 27518. Chiesi USA, Inc. is a wholly owned subsidiary of Chiesi

Farmaceutici S.p.A.

       3.      Chiesi USA, Inc. is the owner of New Drug Application (“NDA”) No. 022156,

which was approved by the U.S. Food and Drug Administration (“FDA”) for the manufacture

and sale of Cleviprex® (clevidipine) injectable emulsion.

       4.      Chiesi Farmaceutici S.p.A. is a corporation organized and existing under the laws

of Italy, having its principal place of business at Via Palermo, 26/A, 43122 Parma, Italy.

       5.      Chiesi Farmaceutici S.p.A. is the current owner and assignee of each of the three

(3) patents listed in FDA’s publication titled “Approved Drug Products with Therapeutic

Equivalence Evaluations” (commonly known as the “Orange Book”) as covering Chiesi’s

Cleviprex®, of which two (2) are the patents in suit. The two (2) patents in suit were previously

owned by The Medicines Company, on assignment from the inventors, who were employees of

The Medicines Company. Upon information and belief, The Medicines Company is a

corporation having its principal place of business in Parsippany, New Jersey, which is in this

Court’s Newark vicinage. Upon information and belief, one of the inventors of the patents in

suit works in Parsippany, New Jersey.


                                                – 2 –
      Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 3 of 17 PageID: 3



       6.      Upon information and belief, Aurobindo USA is a corporation organized under

the laws of Delaware, having its principal place of business at 279 Princeton-Hightstown Road,

East Windsor, New Jersey 08520 and a pharmaceutical distribution center at 6 Wheeling Road,

East Windsor, New Jersey 08520.

       7.      Upon information and belief, Aurobindo USA is a wholly owned subsidiary of

Aurobindo Ltd. Aurobindo Ltd.’s website lists Aurobindo USA as one of its fully owned

“International[] Subsidiaries.”1

       8.      Upon information and belief, Aurobindo USA is registered with the State of New

Jersey’s Division of Revenue and Enterprise Service to do business in the State of New Jersey

under entity ID No. 0100921223.

       9.      Upon information and belief, Aurobindo USA is in the business of, among other

things, the development, manufacturing, and importation of generic pharmaceutical products for

marketing, sale, and distribution throughout the United States, including in New Jersey.

Aurobindo USA’s website states that recently “Aurobindo Pharma USA opened its doors to new-

state-of-the-art warehouse and distribution center[, l]ocated in central New Jersey[.]”2

       10.     Upon information and belief, Aurobindo Ltd. is a corporation organized and

existing under the laws of India, having its principal place of business at Water Mark Building,

Plot No. 11, Survey No. 9, Kondapur, Hitech City, Hyderabad - 500084, Telangana, India.

       11.     Upon information and belief, Aurobindo Ltd. is registered with the State of New

Jersey’s Division of Revenue and Enterprise Service to do business in the State of New Jersey

under entity ID No. 0100904116.

1
  Global Operations Map, https://www.aurobindo.com/about-us/at-a-glance/global-operations-
  map/ (last visited Sept. 24, 2019).
2
  Aurocontrol, https://www.aurobindousa.com/company/our-story/aurocontrol/ (last visited Sept.
  24, 2019).


                                              – 3 –
       Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 4 of 17 PageID: 4



          12.   Upon information and belief, Aurobindo USA is an authorized U.S. Agent for

Aurobindo Ltd. Upon information and belief, Aurobindo USA acts at the direction, and for the

benefit, of Aurobindo Ltd., and is controlled and/or dominated by Aurobindo Ltd.

          13.   Upon information and belief, Aurobindo USA is an authorized U.S. Agent for

Aurobindo Ltd. with respect to Abbreviated New Drug Applications (“ANDAs”) submitted to

the FDA pursuant to section 505(j) of the Federal Food, Drug, and Cosmetic Act (“FD&C Act”),

including at least ANDA No. 213280 (Clevidipine injectable emulsion, 25 mg/ 50 mL and

50 mg/ 100 mL) (“Aurobindo’s ANDA”). Upon information and belief, Aurobindo’s ANDA

included a paragraph IV certification under 21 U.S.C. § 355(j)(2)(A) (“paragraph IV

certification”) to the patents in suit.

          14.   Upon information and belief, Aurobindo Ltd., by itself and/or through its wholly

owned subsidiaries, is in the business of, among other things, the development, manufacturing,

and importation of generic pharmaceutical products for marketing, sale, and distribution

throughout the United States, including in New Jersey.

          15.   Upon information and belief, Defendants operate in concert as integrated parts of

the same business group, and enter into agreements with each other that are nearer than arm’s

length.

          16.   Upon information and belief, Defendants operate as a single integrated business

with respect to the regulatory approval, manufacturing, importation, marketing, sale and

distribution of generic pharmaceutical products throughout the United States, including in New

Jersey. Aurobindo Ltd.’s website states that it is a “well-integrated pharma company” with




                                              – 4 –
       Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 5 of 17 PageID: 5



“multiple facilities approved by leading regulatory agencies such as USFDA[.]”3 Aurobindo

USA’s website states that it is a “truly integrated company” involving, among other things, the

manufacture, marketing, sale and distribution of its generic pharmaceutical products.4

        17.     Upon information and belief, Defendants derive substantial revenue from the sale

of generic pharmaceutical products throughout the United States, including in New Jersey.

        18.     Upon information and belief, Defendants have submitted Aurobindo’s ANDA to

the FDA, seeking approval to market clevidipine injectable emulsion, 25 mg/ 50 mL and 50 mg/

100 mL (the “ANDA Product”) throughout the United States, including in New Jersey, before

the expiration of the patents in suit.

                                  JURISDICTION AND VENUE

        19.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

        20.     This Court has personal jurisdiction over Aurobindo USA at least because, upon

information and belief: (i) Aurobindo USA’s principal place of business is located in New

Jersey; (ii) Aurobindo USA is doing business in New Jersey and maintains continuous and

systematic contacts with New Jersey; (iii) Aurobindo USA, together with its parent Aurobindo

Ltd., is in the business of developing and manufacturing generic pharmaceutical products for

importation, sale, and/or distribution in the State of New Jersey; (iv) Aurobindo USA, together

with Aurobindo Ltd., has committed, induced, or contributed to acts of patent infringement in

New Jersey; (v) Aurobindo USA has previously submitted to the jurisdiction of this Court and



3
  Business Overview, https://www.aurobindo.com/about-us/at-a-glance/business-overview/ (last
  visited Sept. 24, 2019).
4
  See Aurocontrol, https://www.aurobindousa.com/company/our-story/aurocontrol/ (last visited
  Sept. 24, 2019).


                                               – 5 –
       Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 6 of 17 PageID: 6



has availed itself of New Jersey’s legal protections in at least four (4) prior litigations and

previously consented to personal jurisdiction and venue in New Jersey.5

        21.     This Court has personal jurisdiction over Aurobindo Ltd. at least because, upon

information and belief: (i) Aurobindo Ltd. manufactures generic pharmaceutical products that are

imported, distributed, and sold throughout the United States and thus avails itself of the

privileges and benefits of the laws and commerce of the United States and New Jersey; (ii)

Aurobindo Ltd. is doing business in New Jersey and maintains continuous and systematic

contacts with New Jersey; (iii) Aurobindo Ltd. is in the business of developing and

manufacturing generic pharmaceutical products, directly or indirectly, and in partnership or

agency with its subsidiary Aurobindo USA for importation, sale, and/or distribution in the State

of New Jersey; (iv) Aurobindo Ltd. derives substantial revenue from selling generic

pharmaceutical products throughout the United States, including in New Jersey; (v) Aurobindo

Ltd., together Aurobindo USA, has committed, induced, or contributed to acts of patent

infringement in New Jersey; and (vi) Aurobindo Ltd. has previously submitted to the jurisdiction

of this Court and has availed itself of New Jersey’s legal protections in at least four (4) prior

litigations.6

        22.     This Court has personal jurisdiction over Defendants at least because, upon

information and belief, if Aurobindo’s ANDA receives final FDA approval, the ANDA Product

5
   Celgene Corp.v. Aurobindo Pharma Ltd. et al, No. 2:19-cv-0143 (D.N.J. filed Jan. 4, 2019);
  Forest Labs., LLC et al v. Aurobindo Pharma USA, Inc. et al, No. 2:17-cv-11679 (D.N.J. filed
  Nov. 15, 2017); Boehringer Ingelheim Pharma., Inc. et al v. Aurobindo Pharma USA, Inc. et al,
  No. 3:17-cv-07887 (D.N.J. filed Nov. 27, 2017); Mitsubishi Tanabe Pharma Corp. et al v.
  Aurobindo Pharma USA, Inc. et al, No. 3:17-cv-05005 (D.N.J. filed July 7, 2017).
6
   Celgene Corp. v. Aurobindo Pharma Ltd. et al, No. 2:19-cv-05799 (D.N.J. filed Feb. 14, 2019);
  Sumitomo Daonippon Pharma Co. et al v. Aurobindo Pharma Ltd. et al, No. 2:18-cv-02620
  (D.N.J. filed Feb, 23, 2018); Forest Labs., LLC et al v. Prinston Pharma. Inc. et al, No. 2:17-
  cv-10230 (D.N.J. filed Oct. 31, 2017); Janssen Prods., L.P. et al v. Aurobindo Pharma Ltd. et
  al, No. 2:17-cv-06872 (D.N.J. filed Sept. 7, 2017).


                                                – 6 –
       Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 7 of 17 PageID: 7



will be manufactured, sold, distributed, and/or used by Defendants in New Jersey, prescribed by

physicians practicing in New Jersey, and/or administered to patients in New Jersey.

       23.       Venue is proper in this Court under 28 U.S.C. §§ 1391(b), (c), and/or 1400(b).

       24.       Federal venue rules do not restrict the locations in which alien corporations, like

Aurobindo Ltd., may be sued. In re HTC Corp., 889 F.3d 1349, 1354–61 (Fed. Cir. 2018) (citing

TC Heartland LLC v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514 (2017); Brunette Mach.

Works, Ltd. v. Kockum Indus., Inc., 406 U.S. 706 (1972); and In re Hohorst, 150 U.S. 653

(1893)). For that reason, venue is proper in this Court.

                                  FACTS AS TO ALL COUNTS

       25.       Chiesi’s Cleviprex® is sold and marketed under NDA No. 022156.

       26.       NDA No. 022156 pertains to Cleviprex® 25 mg/ 50 mL and 50 mg/ 100 mL vial

presentations.

       27.       Chiesi’s Cleviprex® is “a sterile, milky-white emulsion containing 0.5 mg/mL of

clevidipine suitable for intravenous administration.”

       28.       Chiesi’s Cleviprex® is indicated for “the reduction of blood pressure when oral

therapy is not feasible or not desirable.”

       29.       FDA’s Orange Book lists three (3) patents as covering Chiesi’s Cleviprex®: the

’676 patent, the ’537 patent, and U.S. Patent No. 5,856,346 (“the ’346 patent”).

       30.       Defendants sent a letter addressed to Chiesi USA, Inc. and Chiesi Farmaceutici

S.p.A., dated August 23, 2019, purportedly pursuant to § 505(j)(2)(A)(iv) of the FD&C Act, 21

U.S.C. § 355(j)(2)(A)(iv), and § 314.95 of Title 21 of the Code of Federal Regulations, regarding

Aurobindo’s ANDA (the “Notice Letter”).

       31.       The Notice Letter states that Aurobindo’s ANDA has been submitted under

§ 505(j) of the FDCA, with a paragraph IV certification to obtain approval to engage in the


                                                – 7 –
       Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 8 of 17 PageID: 8



commercial manufacture, use, sale, and/or distribution of an injectable emulsion containing

25 mg/ 50 mL and 50 mg/ 100 mL of clevidipine, before the expiration dates of the patents in

suit: the ’676 patent and the ’537 patent. As indicated in the Orange Book, the patent expiration

for the ’676 patent and the ’537 patent is October 10, 2031.

       32.       Upon information and belief, Aurobindo’s ANDA was submitted under § 505(j)

of the FDCA with a paragraph IV certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) that

the ’676 patent and the ’537 patent are invalid, unenforceable and/or will not be infringed by the

manufacture, use, or sale of the ANDA Product.

       33.       Upon information and belief, the prescribing information for the ANDA Product

will recommend the same Indication and Usage as Cleviprex®.

       34.       Upon information and belief, the prescribing information for the ANDA Product

will recommend the same Dosage and Administration as Cleviprex®.

       35.       Upon information and belief, administration of the ANDA Product, like

Cleviprex®, will be used for the reduction of blood pressure when oral therapy is not feasible or

not desirable.

       36.       The ’676 patent, titled “Clevidipine Emulsion Formulations Containing

Antimicrobial Agents,” was duly and legally issued by the U.S. Patent and Trademark Office on

February 25, 2014, to The Medicines Company on assignment from inventors Rajeshwar

Motheram and Gregory Charles Williams. Subsequently, The Medicines Company assigned the

’676 patent to Chiesi Farmaceutici S.p.A.

       37.       The ’537 patent, titled “Clevidipine Emulsion Formulations Containing

Antimicrobial Agents,” was duly and legally issued by the U.S. Patent and Trademark Office on

July 3, 2018, to The Medicines Company on assignment from inventors Rajeshwar Motheram




                                              – 8 –
         Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 9 of 17 PageID: 9



and Gregory Charles Williams. Subsequently, The Medicines Company assigned the ’537 patent

to Chiesi Farmaceutici S.p.A.

          38.   Pursuant to 21 U.S.C. § 355(b)(1), the ’676 patent and the ’537 patent were

submitted to FDA with NDA No. 022156. The ’676 patent and the ’537 patent were

subsequently listed in the Orange Book as covering Cleviprex®.

          39.   But for the expiration of any patent for which certification under 21 U.S.C.

§ 355(j)(2)(A)(vii)(III) has been made, any final approval of Aurobindo’s ANDA shall be

effective no earlier than February 23, 2022. See 21 U.S.C. § 355(c)(3)(C).

          40.   The Notice Letter does not state that Aurobindo’s ANDA contains a paragraph IV

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) for the ’346 patent.

          41.   Defendants did not send a letter to Chiesi stating that Aurobindo’s ANDA

contains a paragraph IV certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) for the ’346

patent

          42.   Upon information and belief, Aurobindo’s ANDA does not contain a paragraph

IV certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) for the ’346 patent.

          43.   Upon information and belief, Defendants are not seeking final FDA approval of

Aurobindo’s ANDA before the expiration of the ’346 patent. As indicated in the Orange Book,

the patent expiration for the ’346 patent is January 5, 2021.

                                          FIRST COUNT

                         (Defendants’ Infringement of the ’676 patent)

          44.   Plaintiffs repeat and re-allege each of the foregoing paragraphs as if fully set forth

herein.

          45.   Upon information and belief, Defendants prepared Aurobindo’s ANDA.




                                                – 9 –
     Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 10 of 17 PageID: 10



       46.     Upon information and belief, Defendants submitted Aurobindo’s ANDA to the

FDA pursuant to § 505(j) of the FDCA (codified at 21 U.S.C. § 355(j)) for the purpose of

seeking FDA approval to market the ANDA Product prior to the expiration of the patents in suit.

       47.     Upon information and belief, Aurobindo’s ANDA is based upon Cleviprex®

injectable emulsion, 25 mg/ 50 mL and 50 mg/ 100 mL, as its reference listed drug.

       48.     Upon information and belief, the ANDA Product is clevidipine injectable

emulsion, 25 mg/ 50 mL and 50 mg/ 100 mL.

       49.     Upon information and belief, Defendants submitted Aurobindo’s ANDA with a

paragraph IV certification to the ’676 patent for the purpose of obtaining FDA approval to

engage in the commercial manufacture, use, sale, offering for sale, and/or importation of the

ANDA Product before the expiration of the ’676 patent.

       50.     Under 21 U.S.C. § 355(j)(2)(B), the filer of an ANDA containing a paragraph IV

certification must provide notice of the filing to each patent owner and each NDA holder. Under

21 U.S.C. § 355(j)(2)(B)(iv)(II), such notice must “include a detailed statement of the factual and

legal basis of the opinion of the applicant that the patent is invalid or will not be infringed.”

Likewise, 21 C.F.R. § 314.95(c)(7) requires that such notice include a “detailed statement of the

factual and legal basis of the applicant’s opinion that the patent is not valid, unenforceable, or

will not be infringed.” The detailed statement must include: “For each claim of a patent alleged

not to be infringed, a full and detailed explanation of why the claim is not infringed” and “[f]or

each claim of a patent alleged to be invalid or unenforceable, a full and detailed explanation of

the ground supporting the allegation.” 21 C.F.R. § 314.95(c)(7)(i)–(ii).




                                               – 10 –
     Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 11 of 17 PageID: 11



       51.     Upon information and belief, as of the date of the Notice Letter Defendants were

aware of the statutory provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and

21 C.F.R. § 314.95(c)(7).

       52.     Purportedly in accordance with 21 U.S.C. § 355(j)(2)(B)(iv) and 21 C.F.R.

§ 314.95(d)(1), Defendants sent a copy of the Notice Letter to Chiesi USA, Inc. at 175 Regency

Woods, Suite 600, Cary, North Carolina 27518 and another copy of the Notice Letter to Chiesi

Farmaceutici S.p.A., Via Palermo 26/A, Parma 43122, Italy.

       53.     Under 35 U.S.C. § 271(e)(2)(A), Defendants’ submission of Aurobindo’s ANDA

with a paragraph IV certification to the ’676 patent for the purpose of obtaining approval to

engage in the commercial manufacture, use, or sale of the ANDA Product before the expiration

of the ’676 patent is an act of infringement of the ’676 patent.

       54.     Upon information and belief, Defendants will commercially manufacture, use,

offer to sell, and/or sell within the United States, and/or import into the United States the ANDA

Product if Aurobindo’s ANDA ever receives final FDA approval.

       55.     Upon information and belief, Defendants’ commercial manufacture, use, offering

to sell and/or sale within the United States, and/or importation into the United States of the

ANDA Product would infringe, directly and/or indirectly, one or more of the ’676 patent’s

claims under 35 U.S.C. § 271.

       56.     Upon information and belief, Defendants’ commercial offering for sale and/or

sale of the ANDA Product will induce and/or contribute to third-party infringement of one or

more claims of the ’676 patent under 35 U.S.C. § 271.

       57.     This case is “exceptional,” and Plaintiffs are entitled to an award of reasonable

attorneys’ fees under 35 U.S.C. § 285.




                                              – 11 –
     Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 12 of 17 PageID: 12



          58.   The acts of infringement set forth above will cause Plaintiffs irreparable harm for

which there is no adequate remedy at law, unless Defendants are preliminarily and permanently

enjoined by this Court.

                                         SECOND COUNT

                          (Defendants’ Infringement of the ’537 patent)

          59.   Plaintiffs repeat and re-allege each of the foregoing paragraphs as if fully set forth

herein.

          60.   Upon information and belief, Defendants prepared Aurobindo’s ANDA.

          61.   Upon information and belief, Defendants submitted Aurobindo’s ANDA to the

FDA pursuant to § 505(j) of the FDCA (codified at 21 U.S.C. § 355(j)) for the purpose of

seeking FDA approval to market the ANDA Product prior to the expiration of the patents in suit.

          62.   Upon information and belief, Aurobindo’s ANDA is based upon Cleviprex®

injectable emulsion, 25 mg/ 50 mL and 50 mg/ 100 mL, as its reference listed drug.

          63.   Upon information and belief, the ANDA Product is clevidipine injectable

emulsion, 25 mg/ 50 mL and 50 mg/ 100 mL.

          64.   Upon information and belief, Defendants submitted Aurobindo’s ANDA with a

paragraph IV certification to the ’537 patent for the purpose of obtaining FDA approval to

engage in the commercial manufacture, use, sale, offering for sale, and/or importation of the

ANDA Product before the expiration of the ’537 patent.

          65.   Under 21 U.S.C. § 355(j)(2)(B), the filer of an ANDA containing a paragraph IV

certification must provide notice of the filing to each patent owner and each NDA holder. Under

21 U.S.C. § 355(j)(2)(B)(iv)(II), such notice must “include a detailed statement of the factual and

legal basis of the opinion of the applicant that the patent is invalid or will not be infringed.”

Likewise, 21 C.F.R. § 314.95(c)(7) requires that such notice include a “detailed statement of the


                                               – 12 –
     Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 13 of 17 PageID: 13



factual and legal basis of the applicant’s opinion that the patent is not valid, unenforceable, or

will not be infringed.” The detailed statement must include: “For each claim of a patent alleged

not to be infringed, a full and detailed explanation of why the claim is not infringed” and “[f]or

each claim of a patent alleged to be invalid or unenforceable, a full and detailed explanation of

the ground supporting the allegation.” 21 C.F.R. § 314.95(c)(7)(i)–(ii).

       66.     Upon information and belief, as of the date of the Notice Letter Defendants were

aware of the statutory provisions and regulations set out in 21 U.S.C. § 355(j)(2)(B)(iv)(II) and

21 C.F.R. § 314.95(c)(7).

       67.     Purportedly in accordance with 21 U.S.C. § 355(j)(2)(B)(iv) and 21 C.F.R.

§ 314.95(d)(1), Defendants sent a copy of the Notice Letter to Chiesi USA, Inc. at 175 Regency

Woods, Suite 600, Cary, North Carolina 27518 and another copy of the Notice Letter to Chiesi

Farmaceutici S.p.A., Via Palermo 26/A, Parma 43122, Italy.

       68.     Under 35 U.S.C. § 271(e)(2)(A), Defendants’ submission of Aurobindo’s ANDA

with a paragraph IV certification to the ’537 patent for the purpose of obtaining approval to

engage in the commercial manufacture, use, or sale of the ANDA Product before the expiration

of the ’537 patent is an act of infringement of the ’537 patent.

       69.     Upon information and belief, Defendants will commercially manufacture, use,

offer to sell, and/or sell within the United States, and/or import into the United States the ANDA

Product if Aurobindo’s ANDA ever receives final FDA approval.

       70.     Upon information and belief, Defendants’ commercial manufacture, use, offering

to sell and/or sale within the United States, and/or importation into the United States of the

ANDA Product would infringe, directly and/or indirectly, one or more of the ’537 patent’s

claims under 35 U.S.C. § 271.




                                               – 13 –
     Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 14 of 17 PageID: 14



       71.     Upon information and belief, Defendants’ commercial offering for sale and/or

sale of the ANDA Product will induce and/or contribute to third-party infringement of one or

more claims of the ’537 patent under 35 U.S.C. § 271.

       72.     This case is “exceptional,” and Plaintiffs are entitled to an award of reasonable

attorneys’ fees under 35 U.S.C. § 285.

       73.     The acts of infringement set forth above will cause Plaintiffs irreparable harm for

which there is no adequate remedy at law, unless Defendants are preliminarily and permanently

enjoined by this Court.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       (A)     A judgment declaring that the ’676 patent is valid and enforceable;

       (B)     A judgment, pursuant to 35 U.S.C. § 271(e)(2)(A), declaring that Defendants

infringed the ’676 patent by submitting to FDA Aurobindo’s ANDA with a paragraph IV

certification for the purpose of obtaining approval for the commercial manufacture, use, or sale

of the ANDA Product before the expiration of the ’676 patent;

       (C)     A judgment, pursuant to 35 U.S.C. § 271(a), (b), and/or (c), declaring that the

commercial manufacture, use, offering to sell, or sale within the United States, and/or

importation into the United States of the ANDA Product before the expiration of the ’676 patent

(including any regulatory extension), would directly and/or indirectly infringe the ’676 patent;

       (D)     An order, pursuant to 35 U.S.C. § 271(e)(4)(A), § 281, and § 283, that the

effective date of any final approval of Aurobindo’s ANDA shall be no earlier than the date on

which the ’676 patent expires (including any regulatory extension);

       (E)     An order, pursuant to 35 U.S.C. § 271(e)(4)(B), § 281, and § 283, preliminarily

and permanently enjoining Defendants, its officers, agents, servants, employees, attorneys, and


                                             – 14 –
     Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 15 of 17 PageID: 15



any person in active concert or participation or privy with Defendants, from engaging in the

commercial manufacture, use, offering to sell, or sale within the United States, and/or

importation into the United States of the ANDA Product until the expiration of the ’676 patent

(including any regulatory extension);

       (F)     A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, awarding Plaintiffs

damages or other monetary relief if Defendants commercially manufacture, use, offer to sell, or

sell within the United States, and/or import into the United States any product that is the subject

of Aurobindo’s ANDA, prior to the expiration of the ’676 patent (including any regulatory

extension);

       (G)     A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, declaring that

Defendants’ infringement of the ’676 patent is willful and awarding Plaintiffs enhanced damages

if Defendants commercially manufacture, use, offer to sell, or sell within the United States,

and/or import into the United States any product that is the subject of Aurobindo’s ANDA, prior

to the expiration of the ’676 patent (including any regulatory extension);

       (H)     A judgment declaring that the ’537 patent is valid and enforceable;

       (I)     A judgment, pursuant to 35 U.S.C. § 271(e)(2)(A), declaring that Defendants

infringed the ’537 patent by submitting to FDA Aurobindo’s ANDA with a paragraph IV

certification for the purpose of obtaining approval for the commercial manufacture, use, or sale

of the ANDA Product before the expiration of the ’537 patent;

       (J)     A judgment, pursuant to 35 U.S.C. § 271(a), (b), and/or (c), declaring that the

commercial manufacture, use, offering to sell, or sale within the United States, and/or

importation into the United States of the ANDA Product before the expiration of the ’537 patent

(including any regulatory extension), would directly and/or indirectly infringe the ’537 patent;




                                              – 15 –
     Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 16 of 17 PageID: 16



       (K)     An order, pursuant to 35 U.S.C. § 271(e)(4)(A), § 281, and § 283, that the

effective date of any final approval of the ANDA shall be no earlier than the date on which the

’537 patent expires (including any regulatory extension);

       (L)     An order, pursuant to 35 U.S.C. § 271(e)(4)(B), § 281, and § 283, preliminarily

and permanently enjoining Defendants, its officers, agents, servants, employees, attorneys, and

any person in active concert or participation or privy with Defendants, from engaging in the

commercial manufacture, use, offering to sell, or sale within the United States, and/or

importation into the United States of the ANDA Product until the expiration of the ’537 patent

(including any regulatory extension);

       (M)     A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, awarding Plaintiffs

damages or other monetary relief if Defendants commercially manufacture, use, offer to sell, or

sell within the United States, and/or import into the United States any product that is the subject

of Aurobindo’s ANDA, prior to the expiration of the ’537 patent (including any regulatory

extension);

       (N)     A judgment, pursuant to 35 U.S.C. § 271(e)(4)(C) and § 284, declaring that

Defendants’ infringement of the ’537 patent is willful and awarding Plaintiffs enhanced damages

if Defendants commercially manufacture, use, offer to sell, or sell within the United States,

and/or import into the United States any product that is the subject of Aurobindo’s ANDA, prior

to the expiration of the ’537 patent (including any regulatory extension);

       (O)     A judgment, pursuant to 35 U.S.C. § 285, declaring that this is an exceptional

case and awarding Plaintiffs their attorneys’ fees and costs;

       (P)     Such other and further relief as this Court may deem just and proper.




                                              – 16 –
     Case 2:19-cv-18756 Document 1 Filed 10/07/19 Page 17 of 17 PageID: 17




Dated: October 7, 2019                  Respectfully submitted,

                                        By: /s/ Charles H. Chevalier

                                        Robert C. Brady
                                        Charles H. Chevalier
                                        GIBBONS P.C.
                                        One Gateway Center
Of Counsel:                             Newark, New Jersey 07102
Edgar H. Haug                           Tel: (973) 596-4500
Angus Chen
Andrew S. Roper                         Attorneys for Plaintiffs
HAUG PARTNERS LLP                       Chiesi USA, Inc. and
745 Fifth Avenue                        Chiesi Farmaceutici S.p.A.
New York, New York 10151
Telephone: (212) 588-0800
Facsimile: (212) 588-0500




                                    – 17 –
